FILED
                             NOT FOR PUBLICATION                            APR 10 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30076

                Plaintiff - Appellee,             D.C. No. 6:09-cr-60060-AA-1

  v.
                                                  MEMORANDUM *
JAMES TRACY CUNEO,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Oregon
                     Ann L. Aiken, Chief District Judge, Presiding

                               Submitted March 5, 2012 **
                                   Portland, Oregon

Before: W. FLETCHER, FISHER, and BYBEE, Circuit Judges.

       Defendant-appellant James Cuneo appeals the district court’s revocation of

his probation and its imposition or maintenance of two conditions of his supervised

release.


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “The district court has broad discretion to revoke probation, and such

decisions are reviewed only for an abuse of discretion.” United States v. Daly, 839

F.2d 598, 599 (9th Cir. 1988). Cuneo’s probation was subject to the special

condition that he submit to a computer search “at a reasonable time and in a

reasonable manner.” The conditions for the search set by the probation officer

were reasonable and properly within his discretion, see United States v. Stephens,

424 F.3d 876, 880 (9th Cir. 2005), and thus the district court’s revocation of

Cuneo’s probation for failure to abide by them was not an abuse of discretion.

      This court “review[s] conditions of supervised release for abuse of

discretion,” and the petitioner “bears the burden of showing that the [conditions of

supervised release] set by the district court involve[] a greater deprivation of

liberty than is reasonably required.” United States v. Jeremiah, 493 F.3d 1042,

1046–47 (9th Cir. 2007). The district court’s refusal to permit Cuneo to use

marijuana was not an abuse of discretion. See 18 U.S.C. § 3583(d). The district

court’s imposition of a condition requiring that Cuneo participate in a program for

monitoring his computer use connected to the Internet, as described in its oral

order of March 16, 2011, was also not an abuse of discretion. The court related the

condition to the purposes of supervised release, and the condition is not a greater

deprivation of liberty than is reasonably necessary. See United States v. Quinzon,


                                           2
643 F.3d 1266, 1271–73 (9th Cir. 2011); United States v. Goddard, 537 F.3d 1087,

1089–90 (9th Cir. 2008). The district court’s written order of March 30, 2011,

however, differs from its oral order in that it places no limitations on the computer

monitoring to which Cuneo must submit. We vacate the computer monitoring

condition described in that written order and remand for the limited purpose of

allowing the district court to conform the written order describing the computer

monitoring condition to its prior oral order.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                           3